Citation Nr: 1001261	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for retinopathy and 
peripheral neuropathy, to include as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the August 2006 rating decision denied 
service connection for diabetes mellitus, retinopathy and 
peripheral neuropathy, and hyperlipidemia.  The February 2007 
notice of disagreement reflects that the Veteran disagreed 
with VA's "decision to deny my claim for service connected 
compensation" and had attached a private physician's letter 
discussing his diabetes.  The July 2007 statement of the case 
only addresses the diabetes claim.  The Veteran perfected his 
appeal in September 2007.  

At a January 2008 informal RO hearing, the Veteran clarified 
that he disagreed with the denials of service connection for 
diabetes mellitus and for retinopathy and peripheral 
neuropathy as secondary to diabetes.  He stated that he did 
not wish to file a notice of disagreement with the denial of 
service connection for hyperlipidemia.  A supplemental 
statement of the case addressing both the diabetes and the 
retinopathy and peripheral neuropathy claims was issued in 
January 2008.  The Veteran did not submit a substantive 
appeal form to perfect the secondary service connection 
claim.  There is no indication that the Veteran was informed 
he had to separately perfect the appeal of his claim, either 
in the supplemental statement of the case or elsewhere.  
Given that the Veteran believed his notice of disagreement 
applied to both the diabetes and retinopathy and peripheral 
neuropathy claims, the Board has construed the September 2007 
substantive appeal to include the retinopathy and peripheral 
neuropathy claims as well.

The Veteran's September 2007 substantive appeal includes a 
form requesting that he be scheduled for a local hearing in 
Cincinnati by videoconference with a Decision Review Officer 
(DRO) in Cleveland.  He withdrew this request in favor of an 
informal hearing which was conducted in January 2008.


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the 
Veteran has a diagnosis of diabetes mellitus type I.

2.  The Veteran did not exhibit diabetes mellitus type I in 
service or within one year of separation from service; and 
diabetes mellitus type I is not etiologically related to any 
injury, disease, or exposure during the Veteran's active 
service.

3.  The Veteran did not exhibit retinopathy or peripheral 
neuropathy in service or within one year of separation from 
service; such disability is not etiologically related to any 
injury or disease during the Veteran's active service, and 
such disability is not causally related to or aggravated by 
any service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type I was not incurred in or 
aggravated by service and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Retinopathy and peripheral neuropathy were not incurred 
in or aggravated by active service, may not be presumed to 
have been caused or aggravated by active service, and were 
not proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in January 2006 
in which the RO advised the appellant of the evidence needed 
to substantiate his service connection claims on both direct 
and secondary bases.  This notice also included information 
specific to establishing service connection for diabetes 
mellitus type II based on herbicide exposure.  The appellant 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  A letter dated in March 
2006 further advised the Veteran as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The Board notes that the March 2006 letter does not appear to 
have been issued prior to the initial adjudication of the 
Veteran's claims in August 2006.  His claims, however, were 
subsequently readjudicated in supplemental statements of the 
case issued in January 2008 and August 2009.  Thus, any 
deficiencies in the content or timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and VA 
medical records, and the record also contains private medical 
records that were submitted by the Veteran in connection with 
his claim. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent a VA diabetes 
mellitus examination in May 2007.  The Board finds that the 
resulting examination report is adequate for the purpose of 
clarifying the nature of the Veteran's diabetes herein.  This 
examination report reflects that the examiner reviewed the 
claims folder, including the Veteran's service treatment 
records and the post-service records in the claims file.  
During the examination, the examiner elicited from the 
Veteran his history of complaints and symptoms.  She provided 
clinical findings detailing the examination results and 
provided a diagnosis.  For these reasons, the Board concludes 
that the VA examination report in this case provides an 
adequate basis for a decision.

The Board recognizes that the VA examination was intended to 
clarify the nature of his diabetes, and that no opinion was 
offered as to the possibility of a relationship between his 
type 1 diabetes and service, including exposure to herbicides 
therein.  Therefore, the Board has considered whether or not 
further clarification through subsequent VA examination or 
another opinion is necessary.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (holding that, once VA has provided a 
claimant with an examination, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or 
cannot be provided.)  However, in this instance, there is no 
credible evidence of type 1 diabetes in service or for many 
years thereafter, and there is no competent medical opinion 
of record asserting a link between the Veteran's type 1 
diabetes and his military service, to include exposure to 
herbicides therein.  Therefore, the Board finds that the 
criteria for obtaining a medical opinion or examination on 
the issue of direct service connection are not met, and that 
a remand for another examination or opinion is not necessary.  
See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding 
that the Board is not obligated to investigate all possible 
theories of entitlement, but rather, only as to those 
theories for which the evidence is sufficient to reach the 
low threshold necessary to trigger the duty to assist as 
contemplated by McLendon.) 

The Board also notes that the Veteran has not been provided a 
VA examination for the claim of entitlement to service 
connection for retinopathy and peripheral neuropathy.  The 
May 2007 VA examination report reflects that any pending 
examination requests were cancelled in light of the VA 
examiner's determination that the Veteran's retinopathy and 
peripheral neuropathy had developed secondary to his type I 
diabetes mellitus.  The Board finds that an examination is 
not necessary to decide this claim as there is no credible 
lay or medical evidence of an association between the claimed 
disabilities and service.  Specifically, as will be discussed 
below, there is no credible evidence of retinopathy or 
peripheral neuropathy in service or for many years 
thereafter, and there is no competent medical opinion of 
record asserting a link between the Veteran's retinopathy and 
peripheral neuropathy and his military service.  

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

Service connection may also be granted for chronic 
disabilities, such as diabetes mellitus and organic diseases 
of the nervous system, if such is shown to have been 
manifested to a compensable degree within one year after the 
Veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto stipulate the diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Applicable regulations also provide that a Veteran who served 
on active duty in Vietnam during the Vietnam era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
38 C.F.R. § 3.307(a)(1)(6)(iii).  


A.  Diabetes Mellitus

The Veteran has claimed entitlement to service connection for 
diabetes mellitus.  He essentially contends that service 
connection for this disability should be granted on a 
presumptive basis based on his in-service exposure to Agent 
Orange.  

As a preliminary matter, the Board notes that the Veteran is 
confirmed to have served in country in Vietnam from September 
1965 to October 1965.  He is therefore presumed to have been 
exposed to Agent Orange.  

As noted above, presumptive service connection based on 
herbicide exposure is available for diabetes mellitus type 
II, but not diabetes mellitus type I.  At issue in this case 
is whether the Veteran has type I or type II diabetes 
mellitus.

The Veteran's December 2005 claim form reflects that he 
specifically claimed entitlement to service connection for 
type I diabetes.  The Veteran was diagnosed with "type II 
diabetes that is currently insulin dependent" in a November 
2001 letter from Dr. R.R.C., an internist.

A June 2000 record lists an impression of type II diabetes 
mellitus.  A subsequent November 2001 letter from Dr. R.R.C. 
also notes a diagnosis of type II diabetes.  It was also 
noted that the Veteran was currently insulin-dependent.  
However, a February 2002 record from Dr. J.E.B. diagnoses 
diabetes mellitus but notes that it is "not clear if this is 
a true type I or a very insulin-deficient type II diabetes of 
21 years' duration."

In May 2007, the RO requested a VA examination to diagnose 
whether the Veteran has type I or type II diabetes.  This 
report notes review of the Veteran's claims file and 
summarizes the Veteran's pertinent medical history, including 
the records noted above.  This examination notes that the 
Veteran was diagnosed with diabetes in 1981 and that he was 
hospitalized for seven to ten days with an episode of 
ketoacidosis at the initial onset of diabetes.  He reported 
getting episodes of hypoglycemia approximately daily during 
exertional activities.  He has never been hospitalized for 
hypoglycemia and has had no additional hospitalizations for 
ketoacidosis.  The Veteran's weight was noted to have 
remained stable within the same ten pound range over the last 
five years.  On examination, cardiac findings were within 
normal limits.  There were no diabetes-related skin problems.  
A1C and c-peptide testing was conducted and the results are 
documented in the examination report.  Based on the above 
information, the examiner diagnosed type I diabetes mellitus.  

VA medical center treatment records from February 2008, March 
2009, and July 2009 also list diabetes mellitus type I as an 
active problem.

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion. As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The U.S. Court of Appeals for Veterans Claims has 
expressly declined to adopt a 'treating physician rule' which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician.  See Guerrieri, supra.

In the case at hand, the Board finds that the most probative 
opinion of record is the May 2007 VA examination report in 
which the Veteran was found to have type 1 diabetes.  The 
examiner in this case thoroughly reviewed the medical 
evidence of record, and her finding takes into account the 
suggestions of type II diabetes, including the November 2001 
letter from Dr. RRC and the February 2002 record from Dr. 
JEB.  Her diagnosis is also informed by her physical 
examination of the Veteran and the results of diagnostic and 
clinical testing.  This examination report has been signed by 
both an internist and an endocrinologist who are both 
qualified through education, training, or experience to 
provide competent medical evidence under 38 C.F.R. § 
3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Board finds very little probative value in the June 2000 
and November 2001 diagnoses of type II diabetes, as it 
appears clearly from the overall record that his diabetes was 
initially found to be type II, but that he was later found 
conclusively to have type I.  This interpretation of his 
history is consistent with the February 2002 record from Dr. 
JEB, the specialist to whom the Veteran was referred by Dr. 
RRC, which specifically addressed the uncertainty about 
whether the Veteran's diabetes is type I or type II.  Since 
the date of that letter, the treatment records associated 
with the claims file have consistently revealed diagnoses of 
type I, which is consistent with the VA examiner's 
conclusion.

In short, the preponderance of the competent and probative 
evidence of record supports a diagnosis of diabetes mellitus 
type I.  Because this disability is not listed as a 
presumptive condition due to Agent Orange exposure, 
presumptive service connection based on such exposure cannot 
be granted.

The Board has also considered whether service connection may 
be granted on a direct basis, on a presumptive basis as a 
chronic disability, or on a direct basis based on exposure to 
Agent Orange in service.

The Board first notes that the Veteran's service treatment 
records contain no indication that he ever complained of or 
sought treatment for symptoms associated with diabetes type 
I.  In particular, he did not report a family history of 
diabetes and did not report a personal history of diabetes on 
either his December 1963 entrance medical history report or 
his January 1966 separation medical history report.  Neither 
his December 1963 entrance examination report nor his January 
1966 separation examination report reflects any clinical 
abnormalities suggestive of diabetes type I.  

The Veteran's post-service medical records, as well as the 
Veteran's own statements, consistently describe his type I 
diabetes as having its onset in 1980 or 1981.  His post-
service medical records do not reflect that he developed 
diabetes within one year of separation from service.  

Furthermore, there is no medical opinion of record to support 
the Veteran's belief that his in-service exposure to Agent 
Orange caused his type I diabetes.  While a November 2005 
letter from Dr. J.A.G. does make reference to the fact that 
the Veteran requested this opinion knowing that he has a 
history of exposure to Agent Orange in service, this letter 
does not actually assert a relationship between the Veteran's 
in-service herbicide exposure and his type I diabetes.  

With respect to the Veteran's own opinion, the Board 
recognizes that there are instances in which lay testimony 
can probative evidence in medical matters.  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  However, as a lay person, he is not 
competent to offer an opinion on complex medical questions, 
such as diagnosing a specific type of diabetes, or opining as 
to whether or not his diabetes mellitus type I is related to 
in-service Agent Orange exposure.  Therefore, this is not a 
case in which the Veteran's beliefs alone can serve to 
establish any association between his diabetes mellitus and 
herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for diabetes mellitus, either on a direct basis or 
based on one of the available presumptions.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).





B.  Retinopathy and Peripheral Neuropathy

The Veteran has also claimed entitlement to service 
connection for retinopathy and peripheral neuropathy as 
secondary to diabetes mellitus.  The Board notes that the 
Veteran's service treatment records contain no evidence of 
retinopathy or peripheral neuropathy.  Neither of these 
conditions is noted on his December 1963 or January 1966 
entrance and separation examination reports, while the 
Veteran affirmatively denied having experienced any pertinent 
symptomatology of either disability on the medical history 
reports from those same months.  There is no lay or medical 
evidence indicating that peripheral neuropathy manifested 
within one year of his last exposure to herbicides as 
contemplated by 38 C.F.R. § 3.307(6)(iii), or that the 
disability developed during the one year presumptive period 
following separation.  Furthermore, the medical opinions 
consistently find that these disabilities developed secondary 
to his diabetes mellitus.  For example, the May 2007 VA 
examination report reflects neurological findings consistent 
with diabetic polyneuropathy, while the November 2005 letter 
from Dr. D.G.M. notes the Veteran's history of diabetic 
retinopathy with macular edema secondary to diabetes 
mellitus.  The Veteran himself has reported that these 
conditions developed following his diabetes diagnosis.  

In the absence of either lay or medical evidence suggesting 
the onset of retinopathy or peripheral neuropathy in service 
or within one year of separation, or otherwise relating 
retinopathy or peripheral neuropathy directly to service, the 
Board finds that direct or presumptive service connection is 
not warranted.  Furthermore, as the Veteran has not been 
service connected for diabetes mellitus, service-connection 
on a secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for retinopathy and 
peripheral neuropathy, to include as secondary to diabetes 
mellitus, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


